DETAILED ACTION
Claims 1-3, 5-9, 11-13, and 15 are presented for examination.
Claims 4, 10, and 14 have been cancelled.
Claims 1, 2, 7, 8, and 13 have been amended.
This office action is in response to the amendment submitted on 08-SEP-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the claim objection of Claims 2, 8, and 13 have been fully considered and are persuasive per amendment correcting the informality.  The objection of Claims 2, 8, and 13 has been withdrawn. 

Response to Arguments - 35 USC § 112(b)
Applicant’s arguments with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive per amendment correcting the antecedent basis.  The rejection of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 

Response to Arguments - 35 USC § 101
On pgs. 10-11 of the Applicant Arguments/Remarks submitted 09/08/2021 (hereinafter ‘Remarks’) Applicant argues the claims are patent eligible under 35 U.S.C. 101. Examiner respectfully disagrees. 
On pg. 10, Applicant argues the TPFA increases the speed and efficiency of the computation. Examiner respectfully disagrees and does not find evidence to support the assertion. Further, the TPFA is a mathematical computation remains an abstract idea under Step 2A Prong 1.
On pg. 11, Applicant further argues the TPFA is not an abstract idea, however, Examiner finds the TPFA a mathematical process and therefore an abstract idea. No further arguments are presented regarding Step 2A Prong 2 or 2B.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments - 35 USC § 102
Applicant’s arguments with respect to 35 U.S.C. 102 have been fully considered and are persuasive are moot because the reference (Chen et al, U.S. Patent Application Publication 7,783,883 B2) no longer applies to claims 1 and 7 due to the significant amendment.  The rejection of 35 U.S.C. 102 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 13-16 of the Remarks, Applicant argues the amended claims are patentable over the previous rejection 35 U.S.C. 103. Due to the extensive amendment, a new grounds of rejection has been made.
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Hassanpour et al., “Calculation of Permeability Tensors for Unstructured Gridblocks” (hereinafter ‘Hassanpour’) in view of
Yang et al., U.S. Patent Application Publication 2013/0231907 A1 (hereinafter ‘Yang’) further in view of
Hoteit et al., “Numerical modeling of two-phase flow in heterogeneous permeable media with different capillarity pressures” [2008] (hereinafter ‘Hoteit’) further in view of
Mlacnik et al., “Sequentially Adapted Flow-Based PEBI Grids for Reservoir Simulation” [2008] (hereinafter ‘Mlacnik’).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5-9, 11-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 7, 8, and 13 have been amended to include the following limitation “increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer”. ¶[0014] discusses the “efficiency”, but does not relate this to “reducing a number of compute cycles” but rather to the properties of the cells ¶[0014] “In general, embodiments are directed to modifying a two point flux approximation scheme for reservoir simulation in order to increase an efficiency of the simulation on a computer system. In particular, a computer system determines the properties of a subsurface by creating a subsurface model having multiple cells”. ¶[0014] does further discuss “extra compute cycles”, “In such a scenario, performing two point flux approximation on a computer system may cause extra compute cycles to be performed as the simulator vacillates between whether to use the properties of cell i to evaluate cell j or cell j to evaluate cell i for the same time step”, but does not discuss “reducing” the “compute cycles”. If “extra compute cycles” are present, the system could merely disregard the cycles, rather than “reducing” these cycles. 
Claims 1, 2, 7, 8, and 13 have been amended to include the following limitation “two point flux approximation scheme that is subject to destabilization during execution”. ¶[0014] does discuss when the simulation is “destabilized”, “In other words, the two point flux approximation scheme is destabilized in the case in which the flow is indefinite.” The TPFA is destabilized in cases when the flow is indefinite, not “during execution”. The flow becomes indefinite possibly during execution, but not in every case. If the execution was always destabilized, the simulation/solution would not converge.
Further, Claims 1, 2, 7, 8, and 13 have been amended to include the following limitation “reducing the number of compute cycles comprises”. As discussed above, “reducing” is not found in the specification. ¶[0059] uses the term “reduced” relating to viscosity, and is not related to the “compute cycles”.
Further, Claims 1, 2, 7, 8, and 13 have been amended to include the following limitation “responsive to the threshold failing to be satisfied”. The specification does not contains support for a condition for “failing” to meet the “threshold”.
Claims 2, 8, and 13 have been amended to contain “calculating a fourth value of the reservoir property” and “applying the further value to the first neighbor cell”. The specification does not contain any discussion of a “fourth value”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model,
Calculating a different of pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

determining whether the difference satisfies a threshold,
responsive to satisfying the threshold, calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and
responsive to failing to satisfy the threshold, calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme.
weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation. Further, comparing to a threshold is a mathematical method and determining a difference is a mathematical operation.

…uses a two point flux approximation scheme…
Using a two point flux approximation scheme is a mathematical function.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post solution activity.

a digital reservoir model generated using a plurality of field measurements; and
The claim does not provide detail on how the plurality of field measurements are obtained. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as 

increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed … a simulation of fluid flow in the digital reservoir model, wherein the simulation … that is subject to destabilization during execution, and wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:
The claim recites reducing a number of compute cycles which reduces the number of compute cycles to increase the computational efficiency. Under MPEP 2106.04(d)(1) and analysis of Step 2A, the claim is assess for determination of improvement to the functioning of a computer. MPEP 2106.05(a) provides examples of what has been found to have been a sufficient improvement and what is not a sufficient improvement to the computer-functionality. Accelerating the processing with increased speed has been found to not be an improvement. Increasing the computational efficiency is interpreted as substantially similar to accelerating the processing, therefore not improvement to the functioning of the computer is determined.
MPEP 2106.04(d)(1) “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing 
MPEP 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”

obtaining, from a storage medium,
when executing, by the computer,
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

determining a first weight using the first pressure value and a second weight using the second pressure value;
Determining a weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

responsive to the threshold being satisfied, calculating a third value of the reservoir property as a weighted average of the first value and the second value
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold,
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.

Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation. Further, comparing to a threshold is a mathematical method and determining a difference is a mathematical operation.

…uses a two point flux approximation scheme…
Using a two point flux approximation scheme is a mathematical function.


Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post-solution activity.

obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a second value of the reservoir property;
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, which can be interpreted as supplying the values. The claim recites no specific method for retrieving the values. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

, and applying the third value to the first neighbor cell; and
The applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

, by the computer,
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing … a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation … is subject to destabilization during execution, and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:
The claim recites reducing a number of compute cycles which reduces the number of compute cycles to increase the computational efficiency. Under MPEP 2106.04(d)(1) and analysis of Step 2A, the claim is assess for determination of improvement to the functioning of a computer. MPEP 2106.05(a) provides examples of what has been found to have been a sufficient improvement and what is not a sufficient improvement to the computer-functionality. Accelerating the processing with increased speed has been found to not be an improvement. Increasing the computational efficiency is interpreted as substantially similar to accelerating the processing, therefore not improvement to the functioning of the computer is determined.
MPEP 2106.04(d)(1) “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a 
MPEP 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B. Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(a) “Accelerating a process of analyzing audit log data when the increased speed comes 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 3 recites the same mathematical method of claim 2 from which is depends, however, adds no additional limitations to the mathematical method.
Thus, the claim recites a mathematical concept.
	
Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of post-solution activity.

applying the third value to the second neighbor cell.

Much like in the claim from which the current claim depends, the applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity 

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation of post-solution activity does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 5 adds further to the mathematical method of claim 2, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.
The flow direction between the cells is related to reversing the calculation, such as cell i to cell j and then from cell j to cell i, as discussed in ¶[0014] of the specification. The testing and calculating of the flow direction is determined to be a mathematical method.
[0014] “A technique for performing the simulations is two point flux approximation. Two point flux approximation determines the flux between two cells based on an assumption of the flow direction between the cells. In other words, based on the flow direction, properties of the reservoir are determined. For example, if cell i is a neighbor of cell j, then the flow direction determines whether the two point flux approximation evaluates the properties in cell i using the properties of cell j or in cell j using the properties of cell i. In certain cases, the flow direction may not be well defined or unknown in actuality or as an erroneous artifact of the simulations. For example, the flow may proceed from cell i to cell j and then from cell j to cell i.”

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 6 adds further to the mathematical method of claim 2, from which it depends, specifically:

wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value.
Calculating a first and second weight as a function of the first and second pressure value is considered to be a mathematical method that encompasses performing a method relating the values and performing a calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 7 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model,
Calculating a different of pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to 

determining whether the difference satisfies a threshold,
responsive to satisfying the threshold, calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and
responsive to failing to satisfy the threshold, calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme.
Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation. Further, comparing to a threshold is a mathematical method and determining a difference is a mathematical operation.

uses a two point flux approximation scheme
Using a two point flux approximation scheme is a mathematical function.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post solution activity.

obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements; and
The claim does not provide detail on how the plurality of field measurements are obtained. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

, by the computer,
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing … a simulation of fluid flow in the digital reservoir model, wherein the simulation … that is subject to destabilization during execution, and wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:
The claim recites reducing a number of compute cycles which reduces the number of compute cycles to increase the computational efficiency. Under MPEP 2106.04(d)(1) and analysis of Step 2A, the claim is assess for determination of improvement to the functioning of a computer. MPEP 2106.05(a) provides examples of what has been found to have been a sufficient improvement and what is not a sufficient improvement to the computer-functionality. Accelerating the processing with increased speed has been found to not be an improvement. Increasing the computational efficiency is interpreted as substantially similar to accelerating the processing, therefore not improvement to the functioning of the computer is determined.
MPEP 2106.04(d)(1) “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.”
MPEP 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”



Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B. Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(a) “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”, the increasing computational efficiency is determined to not amount to significantly more.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 8 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?


determining a first weight using the first pressure value and a second weight using the second pressure value; 
Determining a weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

responsive to the threshold being satisfied, calculating a third value of the reservoir property as a weighted average of the first value and the second value
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold,
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.
Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation. Further, comparing to a threshold is a mathematical method and determining a difference is a mathematical operation.

uses a two point flux approximation scheme that
two point flux approximation scheme is a mathematical function.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post-solution activity.

obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a second value of the reservoir property; 
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, which can be interpreted as supplying the values. The claim recites no specific method for retrieving the values. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

and applying the third value to the first neighbor cell; and 
The applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

, by the computer,
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing … a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation … is subject to destabilization during execution, and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:
The claim recites reducing a number of compute cycles which reduces the number of compute cycles to increase the computational efficiency. Under MPEP 2106.04(d)(1) and analysis of Step 2A, the claim is assess for determination of improvement to the functioning of a computer. MPEP 2106.05(a) provides examples of 
MPEP 2106.04(d)(1) “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.”
MPEP 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B. Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(a) “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”, the increasing computational efficiency is determined to not amount to significantly more.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 9 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 9 recites the same mathematical method of claim 8 from which is depends, however, adds no additional limitations to the mathematical method.
Thus, the claim recites a mathematical concept.
	
Step 2A – Prong 2: Integrated into a Practical Application?


The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

applying the third value to the second neighbor cell.
Much like in the claim from which the current claim depends, the applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer and post-solution activity do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 11 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 8, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.
The flow direction between the cells is related to reversing the calculation, such as cell i to cell j and then from cell j to cell i, as discussed in ¶[0014] of the specification. The testing and calculating of the flow direction is determined to be a mathematical method.


Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.



Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation of a general purpose computer does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 12 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 8, from which it depends, specifically:

wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value.
first and second weight as a function of the first and second pressure value is considered to be a mathematical method that encompasses performing a method relating the values and performing a calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The non-transitory computer readable medium of claim 8, 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 13 (Statutory Category – Machine)
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

determining a first weight using the first pressure value and a second weight using the second pressure value; 
Determining a weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

responsive to the threshold being satisfied, calculating a third value of the reservoir property as a weighted average of the first value and the second value
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold,
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.

Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation. Further, comparing to a threshold is a mathematical method and determining a difference is a mathematical operation.

uses a two point flux approximation scheme
Using a two point flux approximation scheme is a mathematical function.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a general purpose computer, mere data gathering, and post-solution activity.

A computer system for modified two point flux approximation comprising: 
a data repository for storing a plurality of field measurements; 
a computer processor; and 
, by the computer,


obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a second value of the reservoir property; 
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, which can be interpreted as supplying the values. The claim recites no specific method for retrieving the values. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

and applying the third value to the first neighbor cell; and 
applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

a simulator configured to increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing … a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation … that is subject to destabilization during execution, and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:
The claim recites reducing a number of compute cycles which reduces the number of compute cycles to increase the computational efficiency. Under MPEP 2106.04(d)(1) and analysis of Step 2A, the claim is assess for determination of improvement to the functioning of a computer. MPEP 2106.05(a) provides examples of what has been found to have been a sufficient improvement and what is not a sufficient improvement to the computer-functionality. Accelerating the processing with increased speed has been found to not be an improvement. Increasing the computational efficiency is interpreted as substantially similar to accelerating the processing, therefore not improvement to the functioning of the computer is determined.
MPEP 2106.04(d)(1) “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception 
MPEP 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer, mere data gathering, and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B. Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(a) “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 15 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 15 adds further to the mathematical method of claim 13, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.
The flow direction between the cells is related to reversing the calculation, such as cell i to cell j and then from cell j to cell i, as discussed in ¶[0014] of the specification. The testing and calculating of the flow direction is determined to be a mathematical method.
[0014] “A technique for performing the simulations is two point flux approximation. Two point flux approximation determines the flux between two cells based on an assumption of the flow direction between the cells. In other words, based on the flow direction, properties of the reservoir are determined. For example, if cell i is a neighbor of cell j, then the flow direction determines whether the two point flux 

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The computer system of claim 13, the simulator further configured for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Hassanpour et al., “Calculation of Permeability Tensors for Unstructured Gridblocks” (hereinafter ‘Hassanpour’) in view of
Yang et al., U.S. Patent Application Publication 2013/0231907 A1 (hereinafter ‘Yang’) further in view of
Hoteit et al., “Numerical modeling of two-phase flow in heterogeneous permeable media with different capillarity pressures” [2008] (hereinafter ‘Hoteit’) further in view of
Mlacnik et al., “Sequentially Adapted Flow-Based PEBI Grids for Reservoir Simulation” [2008] (hereinafter ‘Mlacnik’).

Regarding Claim 1: A method … comprising:
Hassanpour teaches calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Further, Pg. 65 left ¶1 Hassanpour teaches the model having hundreds of millions of cell, i.e. plurality of cells “…Geostatistical modelling of petrophysical properties often leads to fine-scale models with hundreds of millions of cells…”)
Hassanpour teaches calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme.  (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”) and further pg. 66 left col ¶1 Hassanpour teaches the TPFA “…The advantage with PEBI grids is commercial simulators can handle them; they provide local orthogonality for the TPFA method, although full or symmetric tensor permeability is not accounted for…””)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale


Hassanpour does not appear to explicitly disclose
calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and
executed on a computer, … obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements; and

However, Yang teaches calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches executed on a computer, … obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements; and ([0073] Yang teaches initialization from memory “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)

Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model as disclosed by Hassanpour by calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Hassanpour and Yang does not appear to explicitly disclose
determining whether the difference satisfies a threshold, responsive to satisfying the threshold, 
responsive to failing to satisfy the threshold,

However, Hoteit teaches determining whether the difference satisfies a threshold, responsive to satisfying the threshold, (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hoteit teaches responsive to failing to satisfy the threshold, (Pg. 65 left col ¶1 Hoteit teaches if the calculated value is below the threshold the value applied to the saturation profile is different “…The authors provided a method to calculate Sw,l(t > 0), which depends on the threshold capillary pressure ratios and the type of the capillary pressure functions. In this case, Sw;l < Sw; as a result there is continuity in capillary pressure. Fig. 3c shows the saturation profiles at different times versus the domain length…”)

Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme as disclosed by Hassanpour and Yang by determining whether the difference satisfies a threshold, responsive to satisfying the threshold, and responsive to failing to satisfy the threshold as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Hassanpour, Yang, and Hoteit do not appear to explicitly disclose
increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and
wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:

Mlacnik teaches increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 321 right col ¶3 Mlacnik teaches adjusting the total number of iterations, i.e. number of compute cycles where increasing reduces the number of iterations and improves CPU time, i.e. computation efficiency and leads to the structure of the grid to be lost, i.e. destabilization, if the number of iterations is adjusted too much “…The choice of these parameters impacts the number of iterations required for convergence as well as the degree to which the final grid retains the streamline-isopotential information. Increasing either parameter reduces the total number of iterations (and hence CPU time) because more weight is given to the Laplacian smoothing, which tends to improve the quadrilateral grid structure. If these parameters are specified to be too large, however, the flow-based structure of the grid will be lost…”
Further, pg. 323 left col ¶3 Mlacnik teaches using the two-point flux approximation “…Thus our use of a two-point flux approximation (TPFA) could lead to some numerical error…”)
Mlacnik teaches wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: (Pg. 323 left col ¶5 Mlacnik teaches improving the performance, i.e. stabilizing by upscaling, i.e. reducing the number of compute cycles using 1/3 of the CPU time “…Thus it is to be expected that significantly improved performance could be achieved. In the eight-well example presented in the next section, which is the most comprehensive case considered and which entails four different grid configurations, the coarse-grid simulations (including grid generation, upscaling, and the actual simulation) used approximately 1⁄3 of the CPU time required for the fine-scale simulation…”)
Hassanpour, Yang, Hoteit, and Mlacnik are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model as disclosed by Hassanpour, Yang, and Hoteit by increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution and wherein reducing the number of compute cycles comprises stabilizing execution of the simulation as disclosed by Mlacnik.
One of ordinary skill in the art would have been motivated to make this modification in order to apply the optimal grid for different patterns in the reservoir to capture the interplay as discussed on pg. 317 by Mlacnik “…Flow-based simulation grids attempt to capture the interplay between the heterogeneity of the underlying geological model and the flow pattern in the reservoir. It is clear, however, that a single grid will not be ideal for all flow scenarios, and that the “optimal” grid will depend on the large-scale flow…”

Regarding Claim 2: A method … comprising:
Hassanpour teaches obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Further, Pg. 65 left ¶1 Hassanpour teaches the model having hundreds of millions of cell, i.e. plurality of cells “…Geostatistical modelling of petrophysical properties often leads to fine-scale models with hundreds of millions of cells…”)
Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a second value of the reservoir property; (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculating a third value of the reservoir property as a weighted average of the first value and the second value, (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches and applying the third value to the first neighbor cell; and (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose
determining a first weight using the first pressure value and a second weight using the second pressure value;
executed on a computer,

However, Yang teaches determining a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches executed on a computer, ([0073] Yang teaches initialization from memory “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)
Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells as disclosed by Hassanpour by determining a first weight using the first pressure value and a second weight using the second pressure value as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied, 
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied,  (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hoteit teaches responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell. (Pg. 65 left col ¶1 Hoteit teaches if the calculated value is below the threshold the value applied to the saturation profile is different “…The authors provided a method to calculate Sw,l(t > 0), which depends on the threshold capillary pressure ratios and the type of the capillary pressure functions. In this case, Sw;l < Sw; as a result there is continuity in capillary pressure. Fig. 3c shows the saturation profiles at different times versus the domain length…”)

Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Hassanpour, Yang, and Hoteit do not appear to explicitly disclose
Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing, by the computer, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and
Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:

Mlacnik teaches Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing, by the computer, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 321 right col ¶3 Mlacnik teaches adjusting the total number of iterations, i.e. number of compute cycles where increasing reduces the number of iterations and improves CPU time, i.e. computation efficiency and leads to the structure of the grid to be lost, i.e. destabilization, if the number of iterations is adjusted too much “…The choice of these parameters impacts the number of iterations required for convergence as well as the degree to which the final grid retains the streamline-isopotential information. Increasing either parameter reduces the total number of iterations (and hence CPU time) because more weight is given to the Laplacian smoothing, which tends to improve the quadrilateral grid structure. If these parameters are specified to be too large, however, the flow-based structure of the grid will be lost…”
Further, pg. 323 left col ¶3 Mlacnik teaches using the two-point flux approximation “…Thus our use of a two-point flux approximation (TPFA) could lead to some numerical error…”)
Mlacnik teaches Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: (Pg. 323 left col ¶5 Mlacnik teaches improving the performance, i.e. stabilizing by upscaling, i.e. reducing the number of compute cycles using 1/3 of the CPU time “…Thus it is to be expected that significantly improved performance could be achieved. In the eight-well example presented in the next section, which is the most comprehensive case considered and which entails four different grid configurations, the coarse-grid simulations (including grid generation, upscaling, and the actual simulation) used approximately 1⁄3 of the CPU time required for the fine-scale simulation…”)
Hassanpour, Yang, Hoteit, and Mlacnik are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells as disclosed by Hassanpour, Yang, and Hoteit by Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing, by the computer, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation as disclosed by Mlacnik.
One of ordinary skill in the art would have been motivated to make this modification in order to apply the optimal grid for different patterns in the reservoir to capture the interplay as discussed on pg. 317 by Mlacnik “…Flow-based simulation grids attempt to capture the interplay between the heterogeneity of the underlying geological model and the flow pattern in the reservoir. It is clear, however, that a single grid will not be ideal for all flow scenarios, and that the “optimal” grid will depend on the large-scale flow…”

Regarding Claim 3: Hassanpour, Yang, Hoteit, and Mlacnik teach The method of claim 2, further comprising: 
Hassanpour teaches applying the third value to the second neighbor cell. (Pg. 70 left col ¶1 Hassanpour teaches determining the values in the x and y directions, i.e. second neighbor cell “…The permeability models are considered as fine-scale permeability in both x and y directions (kx=ky). Fig. 5 shows the permeability models and the single block located at the centre of the field. A full-permeability tensor is calculated for each case. As expected, the permeability in the x direction increases and the permeability in y direction decreases when the orientation of geological features changes from 0°-90° azimuth…”)

Regarding Claim 5: Hassanpour, Yang, Hoteit, and Mlacnik teach The method of claim 2, further comprising: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Regarding Claim 6: Hassanpour, Yang, Hoteit, and Mlacnik teach The method of claim 2, 
Hassanpour teaches wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value. (Pg. 67 left col ¶1 Hassanpour teaches the pressures of the cells, i.e. first and second, determining the weights of the values “…Transmissibility is essentially the harmonic average of permeability between two neighboring grid cells, and in the TPFA the flow rate between two blocks is based on the difference between-cell centered pressures of the blocks weighted by the transmissibility…”)

Regarding Claim 7: Hassanpour teaches calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Further, Pg. 65 left ¶1 Hassanpour teaches the model having hundreds of millions of cell, i.e. plurality of cells “…Geostatistical modelling of petrophysical properties often leads to fine-scale models with hundreds of millions of cells…”)
Hassanpour teaches calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme. (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”) and further pg. 66 left col ¶1 Hassanpour teaches the TPFA “…The advantage with PEBI grids is commercial simulators can handle them; they provide local orthogonality for the TPFA method, although full or symmetric tensor permeability is not accounted for…””)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale


Hassanpour does not appear to explicitly disclose
calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and
A non-transitory computer readable medium comprising computer readable program code which, when executed on a computer, performs operations comprising: and obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements; and

However, Yang teaches calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches A non-transitory computer readable medium comprising computer readable program code which, when executed on a computer, performs operations comprising: and obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements; and ([0073] Yang teaches initialization from memory “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)

Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model as disclosed by Hassanpour by calculating weights based on pressure values, and subsequently calculating reservoir property values for the at least two neighboring cells for a current time step using the weights, and obtaining, from a storage medium, a digital reservoir model generated using a plurality of field measurements as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Hassanpour and Yang does not appear to explicitly disclose
determining whether the differences satisfies a threshold, responsive to satisfying the threshold, 
responsive to failing to satisfy the threshold, 

However, Hoteit teaches determining whether the difference satisfies a threshold, responsive to satisfying the threshold, (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hoteit teaches responsive to failing to satisfy the threshold, (Pg. 65 left col ¶1 Hoteit teaches if the calculated value is below the threshold the value applied to the saturation profile is different “…The authors provided a method to calculate Sw,l(t > 0), which depends on the threshold capillary pressure ratios and the type of the capillary pressure functions. In this case, Sw;l < Sw; as a result there is continuity in capillary pressure. Fig. 3c shows the saturation profiles at different times versus the domain length…”)

Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating the reservoir property values for the at least two neighboring cells for the current time step using the two point flux approximation scheme as disclosed by Hassanpour and Yang by determining whether the difference satisfies a threshold, responsive to satisfying the threshold, and responsive to failing to satisfy the threshold as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Hassanpour, Yang, and Hoteit do not appear to explicitly disclose
increasing a computational efficiency of the computer by reducing a number of computer cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and
wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by:

Mlacnik teaches increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 321 right col ¶3 Mlacnik teaches adjusting the total number of iterations, i.e. number of compute cycles where increasing reduces the number of iterations and improves CPU time, i.e. computation efficiency and leads to the structure of the grid to be lost, i.e. destabilization, if the number of iterations is adjusted too much “…The choice of these parameters impacts the number of iterations required for convergence as well as the degree to which the final grid retains the streamline-isopotential information. Increasing either parameter reduces the total number of iterations (and hence CPU time) because more weight is given to the Laplacian smoothing, which tends to improve the quadrilateral grid structure. If these parameters are specified to be too large, however, the flow-based structure of the grid will be lost…”
Further, pg. 323 left col ¶3 Mlacnik teaches using the two-point flux approximation “…Thus our use of a two-point flux approximation (TPFA) could lead to some numerical error…”)
Mlacnik teaches wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: (Pg. 323 left col ¶5 Mlacnik teaches improving the performance, i.e. stabilizing by upscaling, i.e. reducing the number of compute cycles using 1/3 of the CPU time “…Thus it is to be expected that significantly improved performance could be achieved. In the eight-well example presented in the next section, which is the most comprehensive case considered and which entails four different grid configurations, the coarse-grid simulations (including grid generation, upscaling, and the actual simulation) used approximately 1⁄3 of the CPU time required for the fine-scale simulation…”)
Hassanpour, Yang, Hoteit, and Mlacnik are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a difference in pressure values between at least two neighboring cells in a plurality of cells of the digital reservoir model as disclosed by Hassanpour, Yang, and Hoteit by increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer, a simulation of fluid flow in the digital reservoir model, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution and wherein reducing the number of compute cycles comprises stabilizing execution of the simulation as disclosed by Mlacnik.
One of ordinary skill in the art would have been motivated to make this modification in order to apply the optimal grid for different patterns in the reservoir to capture the interplay as discussed on pg. 317 by Mlacnik “…Flow-based simulation grids attempt to capture the interplay between the heterogeneity of the underlying geological model and the flow pattern in the reservoir. It is clear, however, that a single grid will not be ideal for all flow scenarios, and that the “optimal” grid will depend on the large-scale flow…”

Regarding Claim 8: Hassanpour teaches obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Further, Pg. 65 left ¶1 Hassanpour teaches the model having hundreds of millions of cell, i.e. plurality of cells “…Geostatistical modelling of petrophysical properties often leads to fine-scale models with hundreds of millions of cells…”)
Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculating a third value of the reservoir property as a weighted average of the first value and the second value, (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches and applying the third value to the first neighbor cell; and (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose

A non-transitory computer readable medium comprising computer readable program code which, when executed on a computer, performs a computer-implemented method comprising:

However, Yang teaches determining a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches A non-transitory computer readable medium comprising computer readable program code which, when executed on a computer, performs a computer-implemented method comprising: ([0073] Yang teaches initialization from memory “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)
Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells as disclosed by Hassanpour by determining a first weight using the first pressure value and a second weight using the second pressure value as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied, 
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied,  (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hoteit teaches responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell. (Pg. 65 left col ¶1 Hoteit teaches if the calculated value is below the threshold the value applied to the saturation profile is different “…The authors provided a method to calculate Sw,l(t > 0), which depends on the threshold capillary pressure ratios and the type of the capillary pressure functions. In this case, Sw;l < Sw; as a result there is continuity in capillary pressure. Fig. 3c shows the saturation profiles at different times versus the domain length…”)
Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Hassanpour, Yang, and Hoteit do not appear to explicitly disclose
increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the compute, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and 
wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: 

Mlacnik teaches increasing a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the compute, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 321 right col ¶3 Mlacnik teaches adjusting the total number of iterations, i.e. number of compute cycles where increasing reduces the number of iterations and improves CPU time, i.e. computation efficiency and leads to the structure of the grid to be lost, i.e. destabilization, if the number of iterations is adjusted too much “…The choice of these parameters impacts the number of iterations required for convergence as well as the degree to which the final grid retains the streamline-isopotential information. Increasing either parameter reduces the total number of iterations (and hence CPU time) because more weight is given to the Laplacian smoothing, which tends to improve the quadrilateral grid structure. If these parameters are specified to be too large, however, the flow-based structure of the grid will be lost…”
Further, pg. 323 left col ¶3 Mlacnik teaches using the two-point flux approximation “…Thus our use of a two-point flux approximation (TPFA) could lead to some numerical error…”)
Mlacnik teaches wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 323 left col ¶5 Mlacnik teaches improving the performance, i.e. stabilizing by upscaling, i.e. reducing the number of compute cycles using 1/3 of the CPU time “…Thus it is to be expected that significantly improved performance could be achieved. In the eight-well example presented in the next section, which is the most comprehensive case considered and which entails four different grid configurations, the coarse-grid simulations (including grid generation, upscaling, and the actual simulation) used approximately 1⁄3 of the CPU time required for the fine-scale simulation…”)
Hassanpour, Yang, Hoteit, and Mlacnik are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells as disclosed by Hassanpour, Yang, and Hoteit by Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing, by the computer, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation as disclosed by Mlacnik.
One of ordinary skill in the art would have been motivated to make this modification in order to apply the optimal grid for different patterns in the reservoir to capture the interplay as discussed on pg. 317 by Mlacnik “…Flow-based simulation grids attempt to capture the interplay between the heterogeneity of the underlying geological model and the flow pattern in the reservoir. It is clear, however, that a single grid will not be ideal for all flow scenarios, and that the “optimal” grid will depend on the large-scale flow…”

Regarding Claim 9: Hassanpour, Yang, Hoteit, and Mlacnik teach The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
Hassanpour teaches applying the third value to the second neighbor cell. (Pg. 70 left col ¶1 Hassanpour teaches determining the values in the x and y directions, i.e. second neighbor cell “…The permeability models are considered as fine-scale permeability in both x and y directions (kx=ky). Fig. 5 shows the permeability models and the single block located at the centre of the field. A full-permeability tensor is calculated for each case. As expected, the permeability in the x direction increases and the permeability in y direction decreases when the orientation of geological features changes from 0°-90° azimuth…”)

Regarding Claim 11: Hassanpour, Yang, Hoteit, and Mlacnik teach The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Regarding Claim 12: Hassanpour, Yang, Hoteit, and Mlacnik teach The non-transitory computer readable medium of claim 8, 
Hassanpour teaches wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value. (Pg. 67 left col ¶1 Hassanpour teaches the pressures of the cells, i.e. first and second, determining the weights of the values “…Transmissibility is essentially the harmonic average of permeability between two neighboring grid cells, and in the TPFA the flow rate between two blocks is based on the difference between-cell centered pressures of the blocks weighted by the transmissibility…”)

Regarding Claim 13: A computer system comprising: 
Hassanpour teaches a computer processor; and a simulator configured to (Abstract of Hassanpour teaches the simulation and model is completed with a computer “…Geostatistical models of reservoir properties are high resolu-tion with many grid cells; it is impractical to use them directly in flow simulation because of computational costs…”)
Hassanpour teaches obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Further, Pg. 65 left ¶1 Hassanpour teaches the model having hundreds of millions of cell, i.e. plurality of cells “…Geostatistical modelling of petrophysical properties often leads to fine-scale models with hundreds of millions of cells…”)
Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property of the digital reservoir model and the second neighbor cell has a second value of the reservoir property; (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculating a third value of the reservoir property as a weighted average of the first value and the second value, (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches and applying the third value to the first neighbor cell; and (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose
determining a first weight using the first pressure value and a second weight using the second pressure value; 
a data repository for storing a plurality of field measurements; 

However, Yang teaches determining a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches a data repository for storing a plurality of field measurements; ([0073] Yang teaches initialization from memory, i.e. a data repository “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)

Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure value for a second neighbor cell of the plurality of cells as disclosed by Hassanpour by determining a first weight using the first pressure value and a second weight using the second pressure value and a data repository for storing a plurality of field measurements as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied, 
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied,  (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hoteit teaches responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using the two point flux approximation scheme, and applying the fourth value to the first neighbor cell. (Pg. 65 left col ¶1 Hoteit teaches if the calculated value is below the threshold the value applied to the saturation profile is different “…The authors provided a method to calculate Sw,l(t > 0), which depends on the threshold capillary pressure ratios and the type of the capillary pressure functions. In this case, Sw;l < Sw; as a result there is continuity in capillary pressure. Fig. 3c shows the saturation profiles at different times versus the domain length…”)

Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, responsive to the threshold being satisfied as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Hassanpour, Yang, and Hoteit do not appear to explicitly disclose
increase a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer processor, a simulation of fluid flow in a digital reservoir model stored in the data repository, the digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and 
wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: 

Mlacnik teaches increase a computational efficiency of the computer by reducing a number of compute cycles to be performed when executing, by the computer processor, a simulation of fluid flow in a digital reservoir model stored in the data repository, the digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution, and (Pg. 321 right col ¶3 Mlacnik teaches adjusting the total number of iterations, i.e. number of compute cycles where increasing reduces the number of iterations and improves CPU time, i.e. computation efficiency and leads to the structure of the grid to be lost, i.e. destabilization, if the number of iterations is adjusted too much “…The choice of these parameters impacts the number of iterations required for convergence as well as the degree to which the final grid retains the streamline-isopotential information. Increasing either parameter reduces the total number of iterations (and hence CPU time) because more weight is given to the Laplacian smoothing, which tends to improve the quadrilateral grid structure. If these parameters are specified to be too large, however, the flow-based structure of the grid will be lost…”
Further, pg. 323 left col ¶3 Mlacnik teaches using the two-point flux approximation “…Thus our use of a two-point flux approximation (TPFA) could lead to some numerical error…”)
Mlacnik teaches wherein reducing the number of compute cycles comprises stabilizing execution of the simulation by: (Pg. 323 left col ¶5 Mlacnik teaches improving the performance, i.e. stabilizing by upscaling, i.e. reducing the number of compute cycles using 1/3 of the CPU time “…Thus it is to be expected that significantly improved performance could be achieved. In the eight-well example presented in the next section, which is the most comprehensive case considered and which entails four different grid configurations, the coarse-grid simulations (including grid generation, upscaling, and the actual simulation) used approximately 1⁄3 of the CPU time required for the fine-scale simulation…”)
Hassanpour, Yang, Hoteit, and Mlacnik are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining a first pressure value for a first neighbor cell of the plurality of cells and a second pressure of the plurality of cells as disclosed by Hassanpour, Yang, and Hoteit by Increasing a computational efficiency of the computer by reducing a number of compute cycle to be performed when executing, by the computer, a simulation of fluid flow in a digital reservoir model comprising a plurality of cells, wherein the simulation uses a two point flux approximation scheme that is subject to destabilization during execution and Wherein reducing the number of compute cycles comprises stabilizing execution of the simulation as disclosed by Mlacnik.
One of ordinary skill in the art would have been motivated to make this modification in order to apply the optimal grid for different patterns in the reservoir to capture the interplay as discussed on pg. 317 by Mlacnik “…Flow-based simulation grids attempt to capture the interplay between the heterogeneity of the underlying geological model and the flow pattern in the reservoir. It is clear, however, that a single grid will not be ideal for all flow scenarios, and that the “optimal” grid will depend on the large-scale flow…”

Regarding Claim 15: Hassanpour, Yang, Hoteit, and Mlacnik teaches The computer system of claim 13, the simulator further configured for: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Conclusion
Claim 1-3, 5-9, 11-13, and 15 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castelletto et al., “Accuracy and convergence properties of the fixed-stress iterative solution of two-way coupled poromechanics” teaches how the MPFA and the TPFA are related and the MPFA reduces to TPFA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        


/BRIAN S COOK/Primary Examiner, Art Unit 2146